                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION



UNITED STATES OF AMERICA

vs.                                                  CRIMINAL ACTION NO. 3:98-00047-01

KELVIN ANDRE SPOTTS, a/k/a Shorty

                                            ORDER

       Pending before the Court is Defendant Kelvin Spotts’ Motion to Proceed “Limited Pro Se”

(ECF No. 1458), alongside multiple motions advanced under the First Step Act of 2018 (ECF Nos.

1451–52, 1455–57, 1461–62).

       The Fourth Circuit has held that “a district court can deny a request for self-representation

when the request is made for purposes of manipulation because, in such cases, the request will not

be clear and unequivocal. United States v. Bush, 404 F.3d 263, 271 (4th Cir. 2005) (citing United

States v. Frazier–El, 204 F.3d 553, 560 (4th Cir. 2000)).

       In Defendant’s amendment to his first motion seeking a reduction under the First Step Act,

he explicitly requests the appointment of counsel. ECF No. 1452, p. 2. Following this, Defendant

has filed multiple duplicative and frivolous motions on the matter, and now presently requests to

appear in a “limited pro se” capacity. ECF No. 1458. Defendant does not clarify over which

matters his wishes to appear pro se, nor has he offered explanation why he no longer wishes to

have the assistance of counsel after requesting the same.

       The Court finds Defendant’s request to be sufficiently manipulative and DENIES the

Motion to Proceed Limited Pro Se (ECF No. 1458). The Court further HOLDS IN ABEYANCE

all other motions related to a reduction of sentence under the First Step Act, (ECF Nos. 1451–52,
1455–57, 1461–62), until Defendant’s Counsel has had such time to determine whether he may

qualify to seek a reduction of sentence in accordance with Section 404 of the First Step Act of

2018, as directed by the Standing Order (ECF No, 1453). Upon such determination, Defendant’s

Counsel will present any motions or applications, and the Court shall consider all motions in

tandem.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record, the

defendant, and any unrepresented parties.

                                            ENTER:        April 1, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
